Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 1 of 17            FILED
                                                                     2021 May-19 PM 07:05
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                   EXHIBIT 128
                   (Part 1 of 11)
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 2 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 3 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 4 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 5 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 6 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 7 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 8 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 9 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 10 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 11 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 12 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 13 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 14 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 15 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 16 of 17
Case 5:18-cv-01983-LCB Document 222-63 Filed 05/19/21 Page 17 of 17
